 Case 2:20-cv-10528-AB-MRW Document 27 Filed 02/03/21 Page 1 of 1 Page ID #:81



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    ORLANDO GARCIA,                            Case No. CV 20-10528 AB (MRWx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      HYOUNG CHAN LEE; SOPHIA
14    HWAJA LE; YOUNG IL SHIN;
      Ok KYO GRACE SHIN,
15
                      Defendants.
16
17
           THE COURT having been advised by counsel that the above-entitled action has
18
     been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
21
     open the action if settlement is not consummated. This Court retains full jurisdiction
22
     over this action and this Order shall not prejudice any party to this action.
23
24
25   Dated: February 3, 2021          _______________________________________
                                      ANDRÉ BIROTTE JR.
26                                    UNITED STATES DISTRICT JUDGE
27
28
                                                1.
